UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6873



FREDERICK JAMES DEXTER,

                                               Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-97-99-1)


Submitted:   September 29, 1998            Decided:   October 26, 1998


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick James Dexter, Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Frederick James Dexter appeals from a district court order

denying relief on his petition filed under 28 U.S.C. § 2241 (1994).

Dexter asserts that the Bureau of Prisons (“BOP”) erred in finding

him    ineligible   for   a   sentence   reduction     under    18   U.S.C.A.

§ 3621(e)(2) (West Supp. 1998). The BOP found that Dexter’s offense

was not considered a “nonviolent offense” because he had received

a     two-level   enhancement   under    U.S.   SENTENCING   GUIDELINES   MANUAL

§ 2D1.1(b)(1) (1992), for possessing a firearm during a drug traf-

ficking crime.

       While Dexter’s appeal was pending, however, the BOP revised

its definition of “nonviolent offense,” explicitly including pos-

session of a firearm in its determination of disqualifying of-

fenses. See 28 C.F.R. § 550.58 (1997). Accordingly, Dexter’s case

is governed by our recent decision in Pelissero v. Thompson, ___

F.3d ___, 1998 WL 559663 (4th Cir. Sept. 3, 1998) (Nos. 97-6156,

97-6221) (holding that revised § 550.58 applies to cases pending on

the date of enactment and is a valid exercise of the BOP’s discre-

tion under § 3621(e)). We therefore affirm the district court’s

denial of relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2